Beck, J.
1. Under the contract in this ease, as established by the evidence in the record, the relation of landlord and cropper existed between the plaintiff and defendant; and under the rulings in other cases decided by this court,-the plaintiff'was entitled, upon the completion of her contract of labor, to foreclose her special laborer’s lien against the defendant.
2. And where the undisputed evidence proved that the cropper had completed her contract of labor save that a part of the crop remained un-gathered and was seized by the sheriff under levy of valid process against her landlord, she being thus prevented by the law from completing her contract according to its terms, it was error to dismiss her case “on the ground that the evidence showed the contract of labor had not been completed by the plaintiff at the time she foreclosed her laborer’s special lien.”

Judgment reversed.


All the Justices concur.

Evans & Evans, for plaintiff. :
Howard & Jordan, for defendant.